                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 ALFRED BROWN,                                     Case No. 1:19-cv-00835-AWI-SAB (PC)

                        Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                INMATE ALFRED BROWN, CDCR #J-
                                                   15695
 CALIFORNIA DEPARTMENT
 CORRECTIONS AND REHABILITATION                    DATE: April 9, 2020
                                                   TIME: 9:30 a.m.
                        Defendant.                 LOCATION: Courtroom 8 (BAM)

        Inmate Alfred Brown, CDCR #J-15695, a necessary and material witness on his own
behalf in a settlement conference on April 9, 2020, is confined at the California Health Care
Facility, 7707 Austin Road, Stockton CA 95215 in the custody of the Warden. In order to secure
this inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate at Courtroom #8, Sixth Floor, United States
Courthouse, 2500 Tulare Street, Fresno, California on Thursday, April 9, 2020, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of the California Health Care Facility:

         WE COMMAND you to produce the inmate named above, along with his legal property,
to testify before the United States District Court at the time and place above, and from day to day
until completion of the proceedings, or as ordered by the court; and thereafter to return the inmate
to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:     March 9, 2020
                                                  UNITED STATES MAGISTRATE JUDGE
